         Case 1:19-cv-02458-DLC Document 12 Filed 04/25/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


INCREDIBLE FEATURES, INC.
                                                         No. 1:19-CV-02458 (DLC)
                              Plaintiff,
                                                         RULE 7.1 CORPORATE
               v.
                                                         DISCLOSURE STATEMENT
TATTOODO INC. and DOES 1-5

                              Defendants.


               The undersigned attorneys for defendant Tattoodo Inc. (“Defendant”) make the

following disclosure to the Court pursuant to Fed. R. Civ. P 7.1:

               Defendant is a fully owned subsidiary of Tattoodo ApS, which is a privately held

limited company operating under the laws of Denmark.

Dated: April 25, 2019                        HAND BALDACHIN & ASSOCIATES LLP



                                       By: /s/ Marc S. Reiner
                                           Marc S. Reiner (mreiner@hballp.com)
                                           Adam B. Michaels (amichaels@hballp.com)
                                           8 West 40th Street, 12th Floor
                                           New York, New York 10018
                                           Tel: (212) 956-9500
                                           Fax: (212) 376-6080

                                             Attorneys for Defendant
                                             Tattoodo Inc.
